Citation Nr: 1108312	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  03-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a disability characterized by headaches, dizziness, and sinus pain.

4.  Entitlement to service connection for a disability characterized by right side pain, weakness, numbness, and joint pain.

5.  Entitlement to service connection for a skin disorder, including skin cancer, claimed as due to Agent Orange exposure.

6.  Entitlement to service connection for neuropathy of the lower extremities, including as due to Agent Orange exposure.


7.  Entitlement to service connection for other residuals of Agent Orange exposure, including rashes, nausea, insomnia, fatigue, stomach cramps, dizziness, pain, memory loss, inability to concentrate, a heart murmur, blurred vision, and birth defects.

8.  Entitlement to service connection for carpal tunnel syndrome.

9.  Entitlement to service connection for a psychiatric disorder, including depression, anxiety, and posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for degenerative changes of the sternoclavicular joints of both shoulders.

11.  Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as secondary to degenerative disc disease of the lumbosacral spine.

12.  Whether there is new and material evidence to reopen a claim for service connection for a disability of the eyes.

13.  Entitlement to a disability rating higher than 10 percent for ischial bursitis of the right hip with degenerative changes.

14.  Entitlement to a disability rating higher than 40 percent for the degenerative disc disease of the lumbosacral spine with dextroscoliosis.

15.  Entitlement to a total disability rating based on individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969 and from June 1975 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions since September 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the many claims listed, the RO also denied service connection for leukopenia, neutropenia, elevated cholesterol, and elevated triglycerides.  And in a June 2004 decision, the Board affirmed the RO's denial of these claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In August 2006, the Court vacated that June 2004 Board decision to the extent that it had denied these claims.  The Court remanded these claims for readjudication.   The Secretary of VA filed a motion for reconsideration or, in the alternative, for panel review.  And in an August April 2007 memorandum decision, the Court dismissed the Secretary's motion, but then issued a decision affirming the Board's June 2004 decision denying these claims, so they are no longer at issue.

Also in June 2004, the Board remanded the remaining claims to the RO, via the Appeals Management Center (AMC), for additional development and readjudication.  All requested development has since been accomplished and these claims readjudicated in various supplemental statements of the case (SSOCs), the most recent of which was issued in March 2009.

One of the claims also addressed in the prior remand was entitlement to service connection for a gastrointestinal disability.  Since then, however, the RO has granted service connection for Barrett's esophagitis with hiatal hernia and gastroesophageal reflux disease (GERD).  The RO assigned an initial 10 percent rating retroactively effective from August 21, 2001, the date of receipt of this claim.  The Veteran did not appeal this rating or effective date, so that claim also is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

Another claim on appeal was for service connection for degenerative disc disease of the thoracic spine, claimed as secondary to the degenerative disc disease of the lumbosacral spine.  However, pursuant to revisions to the rating schedule, including the addition of the General Rating Formula for Diseases and Injuries of the Spine, the thoracic and lumbar segments of the spine are combined and rated together as a single segment "thoracolumbar" disability.  The only distinction now made is with the adjacent cervical segment; it is still permissible to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Note (6).  Thus, assigning separate ratings for the thoracic and lumbosacral segments would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, service connection for degenerative disc disease of the thoracic spine is not a separate claim to be adjudicated since any symptoms involving this segment necessarily will be considered in rating the lumbar segment, inasmuch as for all intents and purposes there is now only one combined thoracolumbar segment.  Moreover, the Board is still considering whether the Veteran additionally is entitled to service connection for degenerative disc disease of his cervical segment secondary to the degenerative disc disease affecting this lower segment.

Unfortunately, the Board finds that additional development is needed concerning the claims for service connection for neuropathy of the lower extremities, a psychiatric disorder (including depression, anxiety, and PTSD), degenerative disc disease of the cervical spine, and degenerative changes of the sternoclavicular joints of the shoulders.  Still further development also is required regarding the petition to reopen the claim for service connection for a disability of the eyes and concerning the claim for a higher rating for the degenerative disc disease of the lumbosacral spine with dextroscoliosis and for a TDIU.  The Board is therefore remanding these claims to the RO via the AMC.

A still additional claim of entitlement to service connection for diabetes mellitus has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not have immediate jurisdiction over this additional claim, it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran does not have hepatitis.

2.  The Veteran does not have a hearing loss disability in either ear according to VA standards.

3.  The Veteran's headaches and dizziness are due to sinusitis, which was first diagnosed many years after his military service ended and has not been etiologically linked by competent and credible evidence to his service.

4.  The Veteran does not have a disability characterized by right side pain, weakness, numbness, and joint pain as a result of his military service.

5.  The Veteran has various skin disorders, identified as actinic keratoses, seborrheic keratosis, and cherry angiomas, but none of which is on the list of diseases that may be presumed to be due to exposure to herbicides during the Vietnam era.

6.  These skin disorders were first diagnosed many years after his military service ended and have not been etiologically linked by competent and credible evidence to his service, including to herbicide exposure.

7.  The Veteran's insomnia, fatigue, pain, memory loss, inability to concentrate, and heart murmur are either subjective complaints or physical findings, but in any event none of which has been attributed to a diagnosed disability.  

8.  No evidence indicates that a child of the Veteran has been diagnosed with spina bifida. 

9.  Carpal tunnel syndrome was first diagnosed many years after his military service ended and has not been etiologically linked by competent and credible evidence to his service.

10.  The Veteran's right hip has range of motion from zero degrees of extension to 90 degrees of flexion.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  A disability characterized by headaches, dizziness, and sinus pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  A disability characterized by right side pain, weakness, numbness, and joint pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  A skin disorder, including skin cancer, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  A disability involving insomnia, fatigue, pain, memory loss, inability to concentrate, a heart murmur, and birth defects was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1805(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.814(a) (2010).

7.  Carpal tunnel syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

8.  The criteria are not met for a disability rating higher than 10 percent for ischial bursitis of the right hip with degenerative changes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5019, 5251, 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, except for the claims being remanded, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant statutes, VA regulations, case law, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Veteran was provided appropriate notice letters in October 2001, June 2004, August 2005, November 2008, and February 2009, which comply with the VCAA notice requirements.  The letters indicated the types of information and evidence needed to substantiate his service-connection claims, as well as his increased rating claim for his service-connected right hip disability, explaining the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence as well as private and VA medical treatment records.  

Only the first of these letters, in October 2001, was sent prior to the RO's initial adjudication of the claims in September 2002, which is the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  And it was not until the November 2008 letter that he was provided information concerning the downstream disability rating and effective date elements of his claims if service connection is ultimately granted.  See Dingess, supra.  But since the claims were readjudicated as recently as March 2009, the fact that he received that additional notice after the initial adjudication of his claims is nonprejudicial, i.e., harmless error because his claims have been readjudicated since providing all necessary VCAA notice.  That is to say, the timing error in the provision of this additional notice has been rectified ("cured").  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to cure a timing defect.  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  The U.S. Supreme Court has explained that the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of showing how a VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.

The Board also finds that VA fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC has obtained all records that are obtainable and that he and his representative identified as potentially relevant.  This development of the claims includes all records obtained pursuant to the Board's June 2004 remand directives, including Social Security Administration (SSA) records as well as numerous VA and private treatment records.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3) and (e)(1).  So there was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also was afforded several VA compensation examinations to determine the nature and severity of his service-connected right hip disability.  The findings from those examinations provide the information needed to rate this disability.  See 38 C.F.R. §§ 3.327, 4.2. See also Caffrey v. Brown, 6 Vet. App. 377 (1994).


With respect to his service-connection claims, however, at least those being decided, VA examinations have not been scheduled or performed to determine whether he has these claimed disabilities and, if so, whether they are a result of his military service because the standards outlined in the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  According to the holding in this case, a VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

These standards have not been met in this particular instance, however, since many of the Veteran's claimed conditions are merely symptoms or physical findings rather than actual diagnosed disabilities, and those that have been attributed to underlying diagnoses first manifested several years after he left the military in 1979 and have not been associated with his service.  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or the codified statutes or implementing regulations.


II.  Legal Criteria for Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases like heart disease, arthritis, malignant (cancerous) tumors, and organic diseases of the nervous system like sensorineural hearing loss, are chronic, per se, and therefore may be presumed to have been incurred in service if manifest to a compensable degree (generally of at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In addition to these presumptive provisions, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."


If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcoma, ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 38 C.F.R. § 3.309(e).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630- 27641 (2003).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999).


Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Service Connection for Hepatitis

After carefully reviewing the evidence of record, the Board finds no basis to grant this claim.

The Veteran's service treatment records (STRs) concerning his first period of military service from August 1965 to May 1969 make no reference to hepatitis, either by way of subjective complaint or objective clinical finding such as jaundice or an actual diagnosis of hepatitis.  Of particular relevance, a clinical evaluation during his March 1969 separation examination was entirely normal in this respect.  In short, there is no evidence he contracted hepatitis during his first period of service, which is probative evidence against his claim to the extent it concerns that initial period of service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Hepatitis was first noted during a physical examination in June 1975, at the time of his reenlistment, when the examining physician indicated the Veteran had been treated by a private physician for hepatitis on March 15, 1970, so during the time between his two periods of service.  The specific variant of hepatitis - A, B, or non A or B (which is now referred to as C) was not clarified.  This is significant because hepatitis C is a chronic condition, whereas hepatitis A and B can resolve with effective treatment.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  The evidence suggests it was not hepatitis C, however, as he had no residuals at the time of his reenlistment physical in June 1975 and was accepted into that second period of service.  The fact remains, however, that it was noted he had hepatitis when entering service for that second time, so he is not entitled to the presumption of soundness when beginning that second period of service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  And this, in turn, means VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) do not apply, i.e., VA does not have to show by clear and unmistakable evidence both that the Veteran had this condition prior to this second period of service and that it was not aggravated (meaning made chronically worse) by this second period of service.  Instead, he, not VA, has the burden of showing a chronic worsening of his hepatitis while in service, which means a worsening beyond the condition's natural progression.  In other words, if, as here, a pre-existing disability is noted upon entry (or re-entry) into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that case, 38 U.S.C.A. §  1153 applies and the burden falls on him to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  See also 38 C.F.R. § 3.306.

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran manages to show a chronic worsening of the disability during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, the STRs for this second period of service make no reference to active hepatitis or any residuals from the prior bout of hepatitis in 1970 during the intervening period between the two periods of service.  The accepted risk factors for contracting hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. VBA letter 211B (98-110) November 30, 1998.  Here, though, not only is there no competent and credible indication of these susceptibilities during the second period of service, but also no indication of a worsening of the pre-existing hepatitis during this second period of service to support the notion of aggravation.

Ultimately, though, this claim for service connection for hepatitis fails because there is no medical evidence the Veteran currently has hepatitis or any residuals.  In other words, he has not proven the most essential element of his claim, that is, establish he has current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability means a disability shown by competent medical evidence to exist).


The Board makes this determination based on a review of extensive VA and private treatment records dated since the Veteran's separation from service in 1979.  None of these post-service records indicates he suffers from hepatitis or residuals of hepatitis or even has since receiving treatment for this condition way back when, in 1970.  The Board therefore has no choice but to deny this claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ((in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran is not competent to diagnosis hepatitis or to ascribe or associate any symptoms he may have experienced since 1970 with this condition or diagnosis.  Instead, this requires supporting medical evidence because hepatitis, regardless of the variant (A, B or C), is not the type of condition that readily lends itself to lay diagnosis, much less to comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  Accordingly, the appeal of this claim is denied.


IV.  Service Connection for Hearing Loss

The Veteran claims that he developed hearing loss in both ears (meaning bilaterally) as a result of repeated exposure to excessively loud noise (acoustic trauma) during his military service.  However, since there is no competent and credible evidence that he has a current hearing loss disability according to VA standards, this claim also must be denied because there is no current disability to attribute or relate to his military service - and, in particular, to that claimed noise exposure.  See Brammer, 3 Vet. App. at 225.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

But for VA compensation purposes, impaired hearing only will be considered to be an actual disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

So even if a Veteran has some loss of hearing, he must have a certain level of hearing loss for it to be considered a "disability" by VA standards, irrespective of whether this hearing loss also dates back to or is attributable to his military service.

The Veteran's STRs make no reference to any hearing problems or difficulties.  Audiometric testing was performed on two occasions during his second period of service, and neither time was there any significant hearing loss or an upward trend suggesting a decline in his acuity.


When initially tested in June 1975, the right ear showed a 15-decibel loss at the 500 Hz level, a 5-decibel loss at the 1000 Hz level, and a zero-decibel loss at the 2000 and 4000 Hz levels.  Testing in the left ear revealed a 5-decible loss at each of these Hz levels.  Findings for the 3000 Hz level were not recorded for either ear.

When tested again in July 1976, the right ear showed a 5-decibel loss at the 500, 1000, and 2000 Hz levels, and a zero-decibel loss at the 3000 and 4000 Hz levels.  Testing in the left ear revealed a 10-decibel loss at the 500 Hz level and a 
zero-decibel loss at the 1000, 2000, 3000, and 4000 Hz levels.

Thus, since none of these findings shows hearing loss in service, the STRs provide probative evidence against the claim.  See Struck, supra.

Having said that, although disabling hearing loss may not have been demonstrated during service, including at time of separation, a Veteran nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting evidence indicating his current hearing loss disability is related to his service, as opposed to intercurrent causes.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also 38 C.F.R. § 3.303(d), indicating service connection is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.

But in this particular case at hand, the Veteran has not submitted any competent and credible evidence showing he has a current hearing loss disability according to VA standards (the requirements of 38 C.F.R. § 3.385).  So, again, there is no current disability to attribute to his military service, even if he experienced the type of noise exposure in service he is alleging.  See Brammer, Degmetich, McClain, all supra.  

Since resolution of this claim ultimately turns on whether the Veteran has sufficient hearing loss to satisfy the requirements of 38 C.F.R. § 3.385 (which is a medical determination), his lay statement of having experienced hearing loss since service have no bearing on the outcome of this claim, even if the Board presumes for the sake of argument that his lay testimony is credible.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In other words, he is not competent to say whether he has a current hearing loss disability according to the exacting standards of § 3.385, which are based on the results of objective clinical testing and data.  See Washington v. Nicholson, 19 Vet. App. 363 (2005);  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility (""a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss.  And inasmuch as the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  Service Connection for a Disability Characterized by Headaches, Dizziness, and Sinus Pain

The Veteran claims that he suffers from a disability involving headaches, dizziness, and sinus pain.  In a statement dated in November 2001, he expressed his belief that his headaches and dizziness were symptoms of a chronic sinus condition.  So he is essentially seeking service connection for a sinus condition manifested by headaches and dizziness.  After carefully reviewing the evidence, however, the Board finds no basis to grant this claim.

His STRs for both periods of service do not indicate that he suffered from a chronic disability involving his sinuses, headaches, or dizziness.  When treated in January 1976, he reported a one-week history of headaches, sore throat, and a cough, which was attributed to a viral upper respiratory infection.  However, none of these records makes any reference to chronic headaches or a sinus condition.  In a March 1979 medical board report, he specifically denied a history of sinusitis, as well as frequent or severe headaches.  In light of these findings, the STRs provide compelling evidence against his claim.  See Struck, supra.


When chronicity of disease or injury in service is not established, or at the very least legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link any current disability back to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Here, the record shows the Veteran was first treated for sinus headaches over three years after his separation from active duty in July 1979, concluding his second period of service.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  And 38 C.F.R. § 3.303(b) only requires continuous symptoms, not treatment.

But the October 1982 VA treatment record, the first objective indication of disability after service, notes only a three-week history of sinus headaches, irritated eyes, and a burning sensation of the nose.  So these reported symptoms, even by his admission, did not date back to his military service, rather, had not begun until after his discharge.

He reported similar complaints again in November 1982 and March 1983.  Much more recently, in July 2005, he received a diagnosis of tension headaches, and additionally received a diagnosis of allergic rhinitis in September 2009.  None of these records, however, indicates the etiology or date of onset of these disorders, and especially in terms of whether they date back to his military service.  Since these records show his sinus problems, including headaches, began approximately three years after his separation from active duty in July 1979, they provide evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Board also emphasizes that none of the post-service medical records contains a medical opinion relating this disability - whether sinusitis, rhinitis or a headache disorder - to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Accordingly, there is simply no medical evidence supporting the claim of entitlement to service connection for a disability characterized by headaches, dizziness, and sinus pain.

The Board also places no probative value on the Veteran's statements that he has experienced sinus pain, headaches, and dizziness since service.  The Board acknowledges that he is competent to report that he has experienced these symptoms since his time on active duty; however, for the Board to assign any probative value to his statements, they must be both competent and credible.  See Layno, 6 Vet. App. at 467.  And, unfortunately, the Board does not find his statements concerning the onset of his symptoms to be credible, even if competent.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).  His credibility is undermined by the fact that none of the STRs mentions these symptoms, except for headaches during a relatively brief upper respiratory infection, as well as the fact that he reported only a three-week history of sinus headaches when treated in October 1982, thereby as mentioned placing the approximate date of onset of these sinus headaches some three years after he left the military in July 1979.  Simply stated, these two inconsistencies undermine his credibility concerning the alleged date of onset of his sinus pain and headaches.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a disability characterized by headaches, dizziness, and sinus pain.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

VI.  Service Connection for a Disability Characterized by Right Side Pain, Weakness, Numbness, and Joint Pain

This claim has been certified to the Board as indicated, but the precise nature of this claimed disability is not entirely clear.  In a statement dated in November 2001, the Veteran simply indicated he experiences terrible pains on his right side, although he acknowledged that X-rays were negative.  It thus appears that he was referring to the right side of his rib cage, since X-rays performed in July 2001 concerned only his ribs.

The Board also notes that other claims on appeal include service connection for neuropathy of the right lower extremity, service connection for carpal tunnel syndrome of the right upper extremity, service connection for a right shoulder disorder, and an increased rating for bursitis of the right hip, all of which pertain to the right side of the Veteran's body.  Service connection also already has been established for a right foot disorder.  The Board, therefore, will avoid addressing these issues in adjudicating the claim for service connection for right side pain, weakness, numbness, and joint pain, since these other issues involving the right side of his body will be addressed separately.  In other words, there is very little left to adjudicate concerning the claim of entitlement to service connection for right side pain, weakness, numbness, and joint pain.

Turning back now to the relevant facts.  The STRs and post-service treatment records do not show the Veteran has a disability involving the right side of his body that was incurred in or aggravated by his military service (except for the disability mentioned above that already has been service connected or for which he is still trying to get service connected under the auspices of the other claimed conditions).  A July 1989 VA treatment record notes the Veteran's general complaints of "usual soreness right side"; however, no disability was identified at that time.  A July 2001 VA treatment record notes his complaints of pain throughout the right side of his rib cage, upper back, and both knees.  But, as mentioned, an X-ray revealed that his ribs were unremarkable.  

Thus, other than the identified disabilities that will be addressed separately, no medical evidence shows the Veteran has a disability involving the right side of his body.  Therefore, in the absence of a current disability, the claim must be denied.  See Brammer, Degmetich, McClain, all supra.  In reaching this decision, the Board notes that he is not competent to attribute his complaints of pain to a clinical diagnosis, since this requires medical training and expertise.  See Espiritu, supra.  And his mere complaint of pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

So, in conclusion, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for right side pain, weakness, numbness, and joint pain.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

VII.  Service Connection for a Skin Disorder, Including Skin Cancer

As part of this claim, the Veteran alleges that he developed a rash on his body as a result of his having been exposed to Agent Orange while serving in Vietnam.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement - direct, presumptive, and secondary, must be considered).  For the reasons and bases set forth below, however, the Board finds that the evidence does not support this claim, so it too must be denied.

First off, there is no evidence confirming the Veteran has ever received a diagnosis of skin cancer.  See Brammer, supra.  The only diagnosed skin disorders are a mole, which was excised from his left arm in July 1982 and found to be benign, as well as actinic keratoses of the face, ears, and arms, seborrheic keratosis of the trunk, and cherry angiomas of the trunk.  These skin disorders are listed in a May 2001 treatment record from A.K., M.D., a private physician.  Therefore, resolution of this appeal turns on whether evidence shows these skin disorders are related to the Veteran's military service, including Agent Orange exposure therein, or otherwise date back to his service.

The Veteran's military records verify that he served in the Republic of Vietnam during the Vietnam era, so it is presumed that he was exposed to Agent Orange while there.  However, none of his diagnosed skin disorders - actinic keratoses, seborrheic keratosis, and cherry angiomas - is included in the list of presumptive diseases under C.F.R. § 3.309(e).  In fact, chloracne is the only skin disorder included in this list, which has never been diagnosed in this case.  Hence, service connection is not warranted for the Veteran's skin disorders on a presumptive basis due to Agent Orange exposure.

Even though service connection for a skin disorder has been denied on a presumptive basis due to Agent Orange exposure, the claim must still be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis.  Combee, 34 F.3d at 1039 (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).


But since there equally is no medical evidence suggesting that any of the Veteran's skin disorders are related to his military service, the claim also must be denied on a direct-incurrence basis.  In this regard, his STRs make no reference to any skin problems, either in the way of relevant subjective complaint or objective clinical finding such as a pertinent diagnosis, thereby providing compelling evidence against this claim.  Of particular significance, he denied any history of skin disease in the Report of Medical History during his medical board examination in March 1979.  See Struck, supra.  In fact, the record shows that his skin disorders were first identified in the May 2001 report from A.K., M.D., except for the noncancerous mole on his left arm, which was removed in 1982 with no residual disability shown.  

These records therefore provide compelling evidence against the claim under a direct-incurrent theory of service connection, since they show that his skin disorders were first identified many years after his second period of service had ended, with no indication they are related to his service.  See Maxson and Maggitt, both supra.  Thus, his lay statements constitute the only evidence in support of his claim.  But his credibility is undermined by the fact that he denied any history of skin problems in service, as well as the fact that his skin disorders were first diagnosed many years after his second period of service had ended.  See Layno, Dalton, Caluza, Macarubbo, all supra.  As such, the Board places no probative value on his lay statements in support of his claim. 

The Board thus concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder, including skin cancer.  Hence, the appeal of this claim must be denied because there is no reasonable doubt concerning this to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


VIII.  Service Connection for Residuals of Agent Orange Exposure, Including Rashes, Nausea, Insomnia, Fatigue, Stomach Cramps, Dizziness, Pain, Memory Loss, Inability to Concentrate, a Heart Murmur, Blurred Vision, and Birth Defects

This issue has been certified to the Board as indicated.  However, claims for service connection for rashes and dizziness already have been separately adjudicated and denied in this decision.  Also, the claim for service connection for blurred vision will be discussed in the REMAND portion of this decision below.  And lastly, in March 2006, during the course of this appeal, the RO granted service connection for Barrett's esophagitis with hiatal hernia and GERD, which takes into account the Veteran's complaints of nausea and stomach cramps.  The Board, therefore, need not further consider his rashes, dizziness, nausea, stomach cramps, and blurred vision in adjudicating this particular claim.

With respect to the remainder of this claim, the Board notes that the Veteran's indications of insomnia, fatigue, pain, memory loss, and lack of concentration are, in actuality, merely subjective complaints, none of which has been attributed to an underlying clinical diagnosis.  And since the Veteran served in Vietnam, not more recently in the Southwest Asia Theater of Operations in support of Operation Desert Storm or Desert Shield, or even more recently during the wars in Iraq and Afghanistan, his claim is not predicated on the notion that these several symptoms are chronic manifestations of an undiagnosed illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Moreover, although symptoms such as insomnia, fatigue, memory loss, and an inability to concentrate are often signs and symptoms of a psychiatric disability, his claim for service connection for a psychiatric disability is being addressed in the REMAND portion of this decision.  Significantly, he has not received a diagnosis of any other disability that would possibly account for these complaints, such as chronic fatigue syndrome.  See 38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Thus, none of these symptoms, without a diagnosed or identifiable underlying malady or condition, constitutes a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The same is true with respect to his claimed heart murmur.  Numerous medical records in the file indicate he does not have a heart murmur.  So in the absence of a current disability, there can be no valid claim.  See Brammer, Degmetich, and McClain, all supra. 

In denying the claim, the Board does not question the sincerity of the Veteran's belief that he suffers from insomnia, fatigue, pain, memory loss, an inability to concentrate, and a heart murmur as the result of his periods of military service.  However, he is not competent to establish that these symptoms are attributable to an underlying disability or diagnosis, which is a matter requiring medical knowledge, which he does not possess.  38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.); see also Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.

And to the extent his claim is for birth defects, the Veteran has not alleged that he has a child born with spina bifida.  This is significant because spina bifida is the only birth defect warranting the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  See 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  See also Jones v. Principi, 16 Vet. App. 219 (2002).  A monetary allowance may be paid for certain birth defects if the Veteran who served in the Republic of Vietnam during the Vietnam era is the mother of the natural child at issue.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815 (2009).  But since the Veteran in this case is a male, these provisions do not apply.

The Board thus concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of Agent Orange exposure, including especially insomnia, pain, memory loss, inability to concentrate, fatigue, a heart murmur, and birth defects.  As such, the appeal of this claim must be denied as there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.
IX.  Service Connection for Carpal Tunnel Syndrome

Carpal tunnel syndrome (CTS) is a neurological disorder affecting the wrists and hands.  But the Veteran has not established the required linkage of this condition with his military service.

The STRs make no reference to CTS or any neurological abnormalities involving either hand or wrist.  See struck, supra.  Indeed, the first documented evidence of CTS in contained in a July 2001 VA examination report, wherein a VA clinician noted the Veteran's complaints of paresthesias (decreased sensations) in both hands were consistent with CTS.  A July 2002 VA general medical examination report also lists a diagnosis of right CTS, with no indication this condition was also affecting his left hand and wrist.  It is unclear, however, whether testing was performed to confirm this diagnosis of CTS.

Regardless, this claim ultimately fails because no medical evidence attributes this diagnosis of CTS to the Veteran's military service.  See Watson, 4 Vet. App. at 314 ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro 136 F.3d at 1308.  Also, the fact that CTS was not diagnosed until over twenty years after his separation from active duty in 1979 provides additional compelling evidence against this claim.  See Maxson, 230 F.3d at 1330 (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

In sum, the medical evidence indicates the Veteran's CTS began over twenty years after he left the military, and is therefore unrelated to his service absent any competent and credible evidence attributing this condition to his service or indicating it dates back to his service.  His unsubstantiated lay statements are insufficient to prove this claim.  He is competent to proclaim having experienced pain and paresthesia in his wrists and hands since service.  See Jandreau, Davidson, and Barr, all supra.  But the Board must still determine whether his statements are also credible and, if so, weigh his statements against the other evidence of record, including the medical evidence.  See Rucker, 10 Vet. App. at 67.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, unfortunately, the Board does not find the Veteran's statements to be credible.  His credibility is undermined by the fact that his STRs make no reference to neurological abnormalities in either hand or wrist, as well as the fact that over twenty year passed since the time he left the military in 1979 until he was first diagnosed with CTS in 2001.  See Caluza and Macarubbo, both supra.  Thus, the Board affords no weight to his statements in support of his claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for CTS.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

X.  Increased Rating for Ischial Bursitis of the Right Hip with Degenerative Changes

Medical Board proceedings in service show the Veteran was diagnosed with ischial bursitis of the right hip while on active duty.  As a result, in a September 1982 rating decision the RO granted service connection for ischial bursitis of the right hip and assigned an initial noncompensable (zero percent) rating.  


In August 2001, the Veteran filed a claim for increased compensation benefits.  Medical evidence submitted in support of his claim showed he had then recently developed degenerative changes in his right hip.  Therefore, in a September 2002 rating decision, the RO recharacterized the disability as ischial bursitis of the right hip with degenerative changes and granted an increased rating to 10 percent, effective the date (August 21, 2001) the RO had received this claim.

The Board therefore must determine whether this disability warrants an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he specifically indicates otherwise).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating claim, however, when in assessing the present level of disability the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Bursitis is rated under DC 5019.  This code provides that bursitis is to be rated as degenerative arthritis, under DC 5003, which in turn is rated based on the extent it causes limitation of motion of the affected part.  The affected part in this instance is the right hip.

Limitation of flexion of the thigh (and adjacent hip) is evaluated under DC 5252, which provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees, a 20 percent rating for limitation of flexion to 30 degrees, a 30 percent rating for limitation of flexion to 20 degrees, and a 40 percent rating for limitation of flexion to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5252.  

Limitation of extension of the thigh (and adjacent hip) his rated under DC 5251, which provides a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  But since the Veteran already has a 10 percent rating for his right hip, DC 5251 does not provide any additional benefit because he already has the highest possible rating available under this code.  Unlike the knee, which in certain circumstances allows for separate ratings for limitation of flexion and extension or when there is both arthritis and instability, there are no such special provisions for the hip.  See VAOPGCPREC 9-2004 (September 17, 2004); VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).

Normal hip flexion is from zero to 125 degrees, and normal hip abduction is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).

When an evaluation of a disability is based at least partly upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of 

functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 10 percent for the Veteran's right hip disability.  The only relevant evidence for consideration is two VA examination reports.  When examined in July 2002, the Veteran's right hip demonstrated flexion to 90 degrees, abduction to 60 degrees, and adduction to 30 degrees.  Apparently, extension of the right hip was not recorded at that time.  But a November 2007 VA examination report notes that his right hip had motion from zero degrees of extension to 90 degrees of flexion.  

These findings do not meet the requirements for a compensable rating under DC 5252.  It thus appears the 10 percent rating the RO assigned was based on the Veteran's complaints of pain, as well as X-ray evidence of degenerative changes.  See 38 C.F.R. § 4.71a, DC 5003 (when the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a painful major joint or group of joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating, even though there is no actual limitation of motion).  In other words, the Veteran's pain is the basis for the 10 percent rating.  But in light of the fact that his right hip nonetheless has flexion significantly greater than 45 degrees, there is simply no basis to assign a rating higher than 10 percent for his right hip disability under the range-of-motion criteria.

For these reasons, the Board also finds that a rating higher than 10 percent is not warranted on the basis of functional loss due to pain, or alternatively on the basis of weakened movement, premature or excess fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.

Since the 10 percent rating has been assigned based on the Veteran's complaints of pain, a higher rating is not appropriate under these provisions.  Indeed, the November 2007 VA examination report specifically notes there is no additional loss of motion in this hip even after repetitive movement in any direction.

The Board also finds that the 10 percent rating assigned for this disability is not inadequate, so no requirement to refer this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, there is no evidence this disability has caused marked interference with employment, meaning above and beyond that contemplated by this schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Indeed, the Veteran has not been hospitalized for treatment of this disability; instead, his evaluation and treatment has been exclusively on an outpatient basis, not as an inpatient, much less frequent inpatient.  And he has acknowledged that he stopped working at the U.S. Postal Service because of his low back disability, so not on account of his right hip disability.  As such, the circumstances of this case do not warrant an extra-schedular referral.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent for this disability.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Service connection for hepatitis is denied.

Service connection for hearing loss is denied.

Service connection for a disability characterized by headaches, dizziness, and sinus pain is denied.

Service connection for a disability characterized by right side pain, weakness, numbness, and joint pain is denied.

Service connection for a skin disorder, including skin cancer, claimed as due to Agent Orange exposure, is denied.

Service connection for other residuals of Agent Orange exposure, including insomnia, fatigue, pain, memory loss, inability to concentrate, a heart murmur, and birth defects, is denied.

Service connection for carpal tunnel syndrome is denied.

A disability rating higher than 10 percent for ischial bursitis of the right hip with degenerative changes is denied.



REMAND

The Board finds that additional development is needed before it can adjudicate the Veteran's remaining claims for service connection for neuropathy of the lower extremities, a psychiatric disability (including depression, anxiety, and PTSD), degenerative disc disease of the cervical spine, degenerative changes of the sternoclavicular joints of both shoulders, the petition to reopen the claim for service connection for a disability of the eyes, the claim for an increased rating for the degenerative disc disease of the lumbosacral spine with dextroscoliosis, and for a total disability rating on the basis of individual unemployability (TDIU).

I.  Increased Rating for Degenerative Disc Disease of the Lumbosacral Spine with Dextroscoliosis

There is insufficient evidence in the file to determine whether the current rating for this disability is still appropriate.  This disability is currently rated under the diagnostic criteria for intervertebral disc syndrome (IVDS), which is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining separate ratings of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.  However, none of the recent VA examination reports mentions the total duration of incapacitating episodes, as prescribed by a physician, or indicates the nature and severity of any associated neurological manifestations.  While a March 2009 VA examination of the Veteran's spine lists a diagnosis of peripheral neuropathy involving all four extremities, so upper and lower, the examiner did not specify whether the peripheral neuropathy affecting the lower extremities was due to, associated with, or part and parcel of the service-connected low back disability, i.e., whether it is radiculopathy or sciatic neuropathy.  This determination is critical to whether the neuropathy is considered when rating the low back disability, and even to whether separate ratings would be warranted, such as under DC 8520.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


The Veteran therefore needs to undergo another VA compensation examination to determine the current severity of his service-connected lumbosacral spine disability, to include any associated neurological symptoms in either lower extremity, as well as the duration of any bed rest prescribed by a physician as a result of this disability.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2010) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim); see also Green v. Derwinski, 1 Vet. App. 90, 92 (1990) (holding that the fulfillment of the statutory duty to assist "includes the conduct of a thorough and contemporaneous medical examining, one which takes into account the records or prior medical treatment, so the evolution of the claimed disability will be a fully informed one.").

II.  Service Connection for Degenerative Disc Disease of the Cervical Spine and Degenerative Changes of the Sternoclavicular Joints of the Shoulders

The Veteran claims that his degenerative disc disease of the lumbosacral spine has either caused or aggravated his recently diagnosed degenerative disc disease of the cervical spine.  This may, in turn, have also caused or aggravated the degenerative changes recently found in his shoulders.  Therefore, he should be afforded a VA examination to determine whether his degenerative disc disease of the cervical spine was either caused or aggravated by the already service-connected degenerative disc disease of his lumbosacral spine, and whether his bilateral shoulder disability additionally was caused or aggravated by the degenerative disc disease in his lumbosacral and/or cervical spine.  See C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a service-connected condition).


III.  Service Connection for a Psychiatric Disability, 
Including Depression, Anxiety, and PTSD

This issue on appeal has been certified as entitlement to service connection for a psychiatric disability, to include depression and anxiety.  However, the Board notes that recent VA treatment records also indicate the Veteran suffers from PTSD due to military trauma.  So his claim must be expanded to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

By including PTSD as part of this claim, the Board recognizes that the RO had initially denied service connection for PTSD in an unappealed May 1990 rating decision, and then denied a petition to reopen this claim in an October 1999 rating decision, concluding there was not new and material evidence.  Thus, before addressing the merits of this claim for service connection for PTSD, the Board also must first determine whether new and material evidence has been submitted since that October 1999 rating decision, since that decision also was not appealed and therefore also constitutes a final and binding decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  However, the Board will address this preliminary issue of whether there is new and material evidence after the claim has been developed and returned from remand.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (noting that VA had failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, that is where the analysis of this claim must end, and what the RO/AMC determined or determines in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


That being said, the Board finds that the Veteran should be afforded a VA psychiatric examination to address the nature and etiology of his psychiatric disability.  Specifically with respect to his anxiety and depression, evidence in the claims file indicates these conditions may be secondary to his service-connected lumbosacral spine disability.  A VA examination is therefore need to determine whether his psychiatric disability, involving depression and anxiety, was either caused or aggravated by his service-connected low back disability.  See C.F.R. § 3.310(a) and (b) and Allen, 7 Vet. App. at 448.

An examination and opinion are not technically required concerning his claim for service connection for PTSD unless and until there is new and material evidence to reopen this claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in an earlier final denial, the new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim. See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See, too, Robinson v. Mansfield, 21 Vet. App. 545 (2008), aff'd on other grounds in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability).

However, given the fact that his current claim has been expanded under Clemons to include PTSD, the VA examination for his anxiety and depression should additionally address whether he suffers from PTSD as a result of his military service - and, in particular, as a consequence of a confirmed stressor.  As already mentioned, recent VA treatment records indicate he suffers from PTSD due to military trauma.  At the time he filed his claim, VA regulation provided that the record must contain service records or other credible evidence that would corroborate the stressor(s) underlying the diagnosis of PTSD, since no evidence shows the Veteran ever engaged in combat with an enemy force while on active duty.  38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

As of July 13, 2010, however, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

Due to these changes in the governing PTSD regulation, a VA examination and opinion concerning this claim could prove essential to determining the outcome of this claim for mental illness, especially since it is no longer necessary for the Veteran's alleged stressors to be confirmed prior to assessment by a VA psychiatric examiner of whether there is consequent PTSD.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  

IV.  Service Connection for Neuropathy of the Lower Extremities, Including as Due to Agent Orange exposure and/or Secondary to Diabetes Mellitus

The record shows the Veteran has been diagnosed with neuropathy in both lower extremities.  Neuropathy is often associated with diabetes mellitus, as a complication, which the Veteran may have as a result of his having served in Vietnam during the Vietnam era.  In this regard, a September 2008 treatment record from Baptist Healthcare lists a diagnosis of diabetes mellitus, while a September 2009 VA treatment record notes "borderline diabetic."  It is thus unclear whether the Veteran has diabetes mellitus, and, if so, whether it is type I or type II.  This is significant because type II diabetes mellitus is included in the list of diseases presumptively service connected if, as here, the Veteran served in Vietnam and, thus, it is presumed had Agent Orange exposure.  See C.F.R. § 3.309(e).  

Therefore, the claim for service connection for neuropathy of the lower extremities is inextricably intertwined with the claim for service connection for the diabetes mellitus, which has been referred back to the RO for appropriate development and consideration.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  To assist in adjudicating this derivative claim, however, a medical opinion should be obtained to determine whether the neuropathy in the Veteran's lower extremities is proximately due to, the result of, or chronically aggravated by his diabetes mellitus (if it is determined the diabetes is service connected, including especially on the presumptive basis mentioned, provided by 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(a), or even alternatively by other presumptive provisions contained in 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309(a)).  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, Vet. App. at 439.

V.  Whether New and Material Evidence has been Submitted to Reopen the Claim of Entitlement to Service Connection for a Disability of the Eyes

Additional VCAA notice is required concerning the Veteran's petition to reopen this claim because none of the notice letters sent thus far has complied with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Court indicated the Veteran must be:  (1) notified of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.


V.  TDIU

The Veteran claims that his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  However, his TDIU claim is inextricably intertwined with the above increased-rating and 
service-connection claims being remanded, since any increase or grant of service connection for those disabilities may, in turn, bear significantly on the TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the TDIU claim also must be remanded to avoid piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

A medical opinion also is needed to decide this TDIU claim, insofar as determining whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment (physical or sedentary).  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  As it stands, service connection is in effect for (i) degenerative disc disease of the lumbosacral spine with dextroscoliosis, rated 40 percent; (ii) arthritis of the left hip, rated 20 percent; (iii) ischial bursitis of the right hip with degenerative changes, rated 10 percent; (iv) Barrett's esophagitis with hiatal hernia and GERD, rated 10 percent; and (v) status post removal of a navicular tubercle of the right foot, rated zero percent; for a combined 60 percent rating.  

A VA examination is therefore required to address the issue of whether the Veteran's service-connected disabilities, alone, preclude him from securing or maintaining substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (the Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate"...).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a supplemental VCAA notice letter to comply with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In particular, this letter must:  (1) notify him of the specific reason(s) for the previous denial of his claim for service connection for a disability of the eyes; (2) apprise him of the type of evidence and information necessary to reopen this claim, i.e., explain what would constitute new and material evidence; and (3) explain what specific evidence is required to substantiate the elements needed to grant the claim on its underlying merits.

2.  Schedule the Veteran for a VA examination to reassess the severity of his low back disability, degenerative disc disease of his lumbosacral spine with dextroscoliosis, including determining the extent and severity of any orthopedic and especially neurological symptoms.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.

The examiner should describe all symptomatology due to this low back disability, including any associated neurological pathology like radiculopathy or sciatic neuropathy affecting the lower extremities.  In particular, the examiner should determine:  (a) whether there is any complete or incomplete paralysis of any nerve related to his lumbosacral spine disability, and, if so (b) identify the nerve and state whether the paralysis is complete or incomplete and, if incomplete, whether it is mild, moderate, or severe.  See, e.g., 38 C.F.R. § 4.124a, DC 8520 (on referral from 38 C.F.R. § 4.71a, 
DCs 5235-5243)

In reporting the results of range-of-motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare- ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.

The existence of any ankylosis of the spine, favorable or unfavorable, should also be identified.

The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are from 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  See Schedule for Rating Disabilities, Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  38 C.F.R. § 4.71a (2010).

With respect to the disc disease (IVDS), the examiner should identify the duration of any related incapacitating episodes of this disability.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected low back disability on his ability to work (meaning obtain and maintain employment that is substantially gainful, not just marginal.

The rationale for all opinions expressed should be discussed.

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his cervical spine and bilateral shoulder disabilities.  All indicated tests and studies are to be performed.  The claims file must be made available to the examiner for review of the pertinent medical and other history.

Based on physical examination and comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that:  (i) the degenerative disc disease affecting the Veteran's cervical spine is proximately due to, the result of, or chronically aggravated by the already service-connected degenerative disc disease affecting his lumbosacral spine; and similarly, that (ii) the degenerative changes in his shoulders are proximately due to, the result of, or chronically aggravated by the degenerative disc disease in his cervical and/or lumbosacral spine.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, taking note of the following.

*A June 2006 frequently asked questions (FAQ) sheet was provided to VA Rating Specialists for guidance by the C&P Service.  This document indicates that, "[i]f degenerative arthritis has been properly established as service connected, the subsequent development of degenerative arthritis in other joints is to also be service connected."

A copy of a Veterans Benefits Administration (VBA) Broadcast from September 2004, also used to train VA rating personnel, instructed rating specialists that, "[i]f it has been medically established that the Veteran has degenerative arthritis, and not traumatic arthritis, there is no need for a medical opinion to service connect each affected joint."

These directives, however, are only applicable for arthritis, i.e., degenerative joint disease (DJD), not also for degenerative disc disease (DDD), which is what comprises the Veteran's service-connected low back disability.  So only if it is determined he also has DJD in his low back (that is, in addition to DDD), and the DJD is additionally determined to be related to or part and parcel of the service-connected low back disability would these medical nexus opinions not be required.


4.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of his psychiatric disorder.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of depression, anxiety, and PTSD.  Assuming there is confirmation of these disorders, an opinion is then needed concerning the likelihood (very likely, as likely as not, or unlikely) any currently diagnosed psychiatric disorder is attributable to the Veteran's military service and, as concerns the claim specifically for PTSD, to an identified stressor.

An opinion is also needed as to the likelihood that the Veteran's psychiatric disorder is proximately due to, the result of, or chronically aggravated by his 
service-connected low back disability.

If PTSD is diagnosed, the examiner must keep in mind that the new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  

These recent revisions to the governing regulation, however, do not apply to PTSD claims predicated instead on events in combat, while a prisoner of war, or on account of personal or sexual assault because the regulation already contains subsections specifically addressing the requirements for establishing those other based claims.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to evidence in the record.

5.  Schedule the Veteran for an appropriate VA examination to determine whether he has diabetes mellitus and, if so, whether it is type I (versus) type II.  

If it is confirmed he has diabetes, whether type I or II, medical opinion also is needed as to the likelihood (very likely, as likely as not, or unlikely) there are associated complications, including especially diabetic peripheral neuropathy affecting the extremities (upper and/or lower) and/or problems with his vision like retinopathy.

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable.

6.  Schedule the Veteran for any additional VA examination(s) needed to determine the effect his 
service-connected disabilities have on his employability, that is, whether they preclude him from obtaining and maintaining substantially gainful employment.

The claims file must be made available to and thoroughly reviewed by the examiner in connection with the examination for the pertinent medical and occupational history.

Based on examination findings and other evidence contained in the claims file, the examiners must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities, which at present are:  degenerative disc disease of the lumbosacral spine with dextroscoliosis, rated 40 percent; (ii) arthritis of the left hip, rated 20 percent; (iii) ischial bursitis of the right hip with degenerative changes, rated 10 percent; (iv) Barrett's esophagitis with hiatal hernia and GERD, rated 10 percent; and (v) status post removal of a navicular tubercle of the right foot, rated zero percent.

In providing this comment, it is essential the examiner consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable.

7.  Then readjudicate these several remaining claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

*The AMC/RO needs to consider the additionally raised claim of entitlement to service connection for diabetes mellitus (the Board is referring, rather than remanding, this other claim).  Since, however, the Veteran possibly has this condition, including especially the type II variant, and served in Vietnam, the AMC/RO must remain mindful of this when additionally determining whether service connection is warranted for any possible associated complications like diabetic peripheral neuropathy affecting his upper and/or lower extremities or diabetic retinopathy resulting in eye disability, as this in turn may affect the disposition of other claims that are already on appeal that are being remanded.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


